          Case 5:16-cv-00462-PRW Document 271 Filed 03/22/21 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA


EZEKIEL DAVIS,                                )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )         Case No. CIV-16-00462-PRW
                                              )
GEO GROUP CORRECTIONS, INC.,                  )
et al.,                                       )
                                              )
               Defendants.                    )


                                          ORDER

         On February 11, 2021, United States Magistrate Judge Amanda M. Green issued a

Report and Recommendation in connection with this action. She concludes that the Court

must dismiss Plaintiff Ezekiel Davis’s claims against Defendants Musallam and Gonzaga

pursuant to Federal Rule of Civil Procedure 25(a)(1). For the reasons that follow, the Court

agrees and ADOPTS her Report and Recommendation (Dkt. 267).

                                        Background

         Plaintiff asserts claims against Defendants Musallam and Gonzaga in this action, 1

the substance of which are not germane to the instant dispute.

         On January 21, 2020, a Suggestion of Death (Dkt. 177) was filed with the Court.

The Suggestion of Death noted the death of Defendant Musallam and stated as follows:

         COMES NOW, in accordance with Rule 25(a), undersigned counsel notes
         the death during the pendency of this action of Defendant Labib Sam
         Musallam. Undersigned counsel represents that he has contacted Mr.
1
    See Am. Compl. (Dkt. 20) at 10, 12–17, 20–22.

                                             1
           Case 5:16-cv-00462-PRW Document 271 Filed 03/22/21 Page 2 of 6




         Mitchell D. Rozin, who represents the appointed Personal Representative of
         the Estate of Labib Sam Musallam, Delores Musallam. Mr. Rozin has agreed
         to accept service on behalf of Delores Musallam. Therefore, the Personal
         Representative for the Estate of Labib Sam Musallam is on notice of the
         present action. 2

         On July 23, 2020, a Statement Noting Death of Party (Dkt. 207) was filed with the

Court. The Statement Noting Death of Party noted the death of Defendant Gonzaga and

stated as follows:

         COMES NOW, in accordance with Fed. R. Civ. P. 25(a), undersigned
         counsel for Defendant Mars Gonzaga, M.D., and hereby notes the death
         during the pendency of this action of Defendant Mars Gonzaga, M.D.
         Undersigned counsel represents that she has contacted Mark Gonzaga,
         Michele Wear, and Marsha Johnson, the children and presumed heirs to
         Defendant Mars Gonzaga’s estate, and advises that they are on notice of the
         present action pursuant to the Certificate of Service filed herein. 3

         Both the Suggestion of Death and Statement Noting Death of Party were filed on

the CM/ECF system and certified that a print copy of the filing was sent to Plaintiff by mail

at the Oklahoma State Penitentiary in McAlester, Oklahoma, 4 in accordance with his

January 17, 2019 Notice of Change of Address (Dkt. 147).

         On February 11, 2021, 387 days after the filing of the Suggestion of Death and 203

days after the filing of the Statement Noting Death of a Party, Magistrate Judge Green

issued her Report and Recommendation (Dkt. 267) recommending that the Court dismiss

Plaintiff’s claims against Defendants Musallam and Gonzaga pursuant to Federal Rule of

Civil Procedure 25(a)(1).


2
    Suggestion of Death (Dkt. 177) at 1.
3
    Statement Noting Death of Party (Dkt. 207) at 1.
4
    Id. at 2–3.

                                              2
           Case 5:16-cv-00462-PRW Document 271 Filed 03/22/21 Page 3 of 6




          On March 4, 2021, Plaintiff timely objected to the Report and Recommendation. 5

He complains that he was not served with and never received or “does not recall” receiving

the Statement Noting Death of Party (noting the death of Defendant Gonzaga). 6 He also

complains that when he was transferred from Oklahoma State Penitentiary to the Davis

Correctional Facility around October 9, 2020, his legal papers were not transferred with

him. 7 (Plaintiff acknowledges elsewhere that he subsequently received these papers on

November 16, 2020. 8)

          On March 10, 2021, Defendant Gonzaga’s counsel of record submitted a response

to Plaintiff’s Objection to the Report and Recommendation. 9

          Now, the Court considers the Magistrate Judge’s Report and Recommendation

(Dkt. 267) and the objections thereto.

                                        Applicable Law

          “A judge of the court shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made” and

“may accept, reject, or modify, in whole or in part, the findings or recommendations made

by the magistrate judge.” 10



5
    Pl.’s Obj. to R. & R. (Dkt. 269).
6
    Id. at 1–2.
7
    Id. at 1.
8
  Pl.’s Mot. to Ct. for Leave to File the Attached Evid. to Suppl. the Pleading / and Reply
to Defs.’ Reply to Pl.’s Resp. to Summ. J. (Dkt. 260) at 1.
9
    Resp. to Pl.’s Obj. to R. & R. (Dkt. 270).
10
     28 U.S.C. § 636(b)(1)(C).

                                                 3
          Case 5:16-cv-00462-PRW Document 271 Filed 03/22/21 Page 4 of 6




         Federal Rule of Civil Procedure 25(a)(1)—the primary rule implicated by this

dispute—provides that “[i]f a party dies and the claim is not extinguished, the court may

order substitution of the proper party.” “A motion for substitution may be made by any

party or by the decedent’s successor or representative,” but if such a motion “is not made

within 90 days after service of a statement noting the death, the action by or against the

decedent must be dismissed.” 11

                                            Discussion

         The Court finds that, despite his objection to the contrary, Plaintiff was served with

the Statement Noting Death of Party. A paper is served by, among other things, mailing it

to the person’s last known address, in which case service is complete upon mailing. 12 Here,

the Statement Noting Death of Party certifies that it was sent by mail to Plaintiff at the last

address he provided to the Court, in his January 17, 2019 Notice of Change of Address

(Dkt. 147). As such, Plaintiff was served with the Statement Noting Death of Party no later

than July 23, 2020.

         As to his objections that he did not receive or “does not recall” receiving the

Statement Noting Death of Party, the record suggests otherwise. For example, Plaintiff

outright acknowledges that “Defendant Gonzaga is deceased” in his August 21, 2020

Motion to Strike Deposition. 13




11
     Fed. R. Civ. P 25(a)(1) (emphasis added).
12
     Fed. R. Civ. P. 5(b)(2)(C).
13
     Mot. to Strike Dep. (Dkt. 218) at 2.

                                                 4
        Case 5:16-cv-00462-PRW Document 271 Filed 03/22/21 Page 5 of 6




       Finally, Plaintiff’s objection that his legal papers were not transferred with him

when he was relocated from Oklahoma State Penitentiary to the Davis Correctional Facility

also fails to move the ball. At most, Plaintiff was without his legal papers from on or around

October 9, 2020, to November 16, 2020, for a total of around 38 days. Even if Plaintiff

were entitled to tolling of the 90-day deadline imposed by Rule 25(a)(1) for that 38-day

period, he still failed to timely move to substitute: Factoring in a 38-day extension, Plaintiff

would have had until November 28, 2020, to move to substitute. He failed to do even that.

       In short, Plaintiff was served with the Statement Noting Death of Party but failed to

move to substitute in accordance with Federal Rule of Civil Procedure 25(a)(1).

Accordingly, the Court “must” dismiss the claims against Defendant Gonzaga.

       As to the balance of Magistrate Judge Green’s Report and Recommendation,

Plaintiff Davis was advised that he had a right to object by March 4, 2021, under 28 U.S.C.

§ 636 and Federal Rule of Civil Procedure 72 and that failure to make a timely objection

would waive any right to appellate review of the factual and legal issues addressed in that

portion of the Report and Recommendation. To date, he has filed no objections other than

those addressed above. Having failed to object, Plaintiff Davis has waived his right to

appellate review of the factual and legal issues addressed in these remaining portions of

the Report and Recommendation. 14


14
   United States v. One Parcel of Real Prop., 73 F.3d 1057, 1059–60 (10th Cir. 1996);
Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991); cf. 28 U.S.C. § 636(b)(1)
(requiring a district judge to “make a de novo determination of those portions of the report
or specified proposed findings or recommendations to which objection is made” but
otherwise permitting a district judge to review the report and recommendations under any
standard it deems appropriate).

                                               5
        Case 5:16-cv-00462-PRW Document 271 Filed 03/22/21 Page 6 of 6




      Upon review of the Report and Recommendation (Dkt. 267), and for the reasons set

forth above, the Court:

       (1)   ADOPTS in full the Report and Recommendation (Dkt. 267) issued by the
             Magistrate Judge on February 11, 2021; and

      (2)    DISMISSES Plaintiff’s claims against Defendants Gonzaga and Musallam.

      IT IS SO ORDERED this 22nd day of March 2021.




                                          6
